Exhibit 10.75

 

Execution Version

MERGER AND REORGANIZATION AGREEMENT

by and among

STONEMOR PARTNERS L.P.

STONEMOR GP HOLDINGS LLC

STONEMOR GP LLC

AND

HANS MERGER SUB, LLC

Dated as of September 27, 2018

 

US 5676929

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Article I

CERTAIN DEFINITIONS

Section 1.1

 

Certain Definitions

2

 

Article II

CONTRIBUTION AND MERGER

Section 2.1

 

Pre-Effective Time Transactions

7

Section 2.2

 

Merger

7

Section 2.3

 

Directors and Officers of the Company

8

Section 2.4

 

Closing

8

 

Article III

MERGER CONSIDERATION; EXCHANGE PROCEDURES

Section 3.1

 

Merger Consideration

9

Section 3.2

 

Rights As Unitholders; Unit Transfers

10

Section 3.3

 

Exchange Procedures

10

Section 3.4

 

Book Entry Company Shares

12

Section 3.5

 

Anti-Dilution Provisions

12

Section 3.6

 

No Dissenters’ Rights

12

Section 3.7

 

Treatment of Equity Awards and Partnership Equity Plans

12

 

Article IV

REPRESENTATIONS AND WARRANTIES

Section 4.1

 

Representations and Warranties of the Parties

14

Section 4.2

 

No Other Representations or Warranties

18

 

Article V

COVENANTS

Section 5.1

 

Commercially Reasonable Efforts; Third Party Approvals

18

Section 5.2

 

Preparation of the Registration Statement and the Partnership Proxy Statement;
Partnership Unitholder Meeting

18

Section 5.3

 

Access to Information

20

Section 5.4

 

Press Releases

20

Section 5.5

 

Section 16 Matters

20

Section 5.6

 

Fees and Expenses

20

i

US 5676929

--------------------------------------------------------------------------------

 

Section 5.7

 

Takeover Statutes

20

Section 5.8

 

Indemnification

21

Section 5.9

 

Conduct of the StoneMor Parties

21

Section 5.10

 

Prompt Notification

21

Section 5.11

 

Conflicts Committee

22

Section 5.12

 

Registration Rights Agreement

22

 

Article VI

CONDITIONS TO CONSUMMATION OF THE MERGER

Section 6.1

 

Partnership Unitholder Vote

22

Section 6.2

 

No Injunction

22

Section 6.3

 

Representations, Warranties and Covenants of the StoneMor Parties

22

Section 6.4

 

Representations, Warranties and Covenants of Merger Sub

23

Section 6.5

 

Effective Registration Statement

23

Section 6.6

 

NYSE Listing

23

Section 6.7

 

Credit Agreement Amendment

23

Section 6.8

 

Company Long-Term Incentive Plan

23

Section 6.9

 

Frustration of Closing Conditions

23

 

Article VII

TERMINATION

Section 7.1

 

Termination

24

Section 7.2

 

Effect of Termination

25

Section 7.3

 

Termination Expenses

25

 

Article VIII

MISCELLANEOUS

Section 8.1

 

Waiver; Amendment

26

Section 8.2

 

Counterparts

26

Section 8.3

 

Governing Law

26

Section 8.4

 

Notices

26

Section 8.5

 

Entire Understanding; No Third Party Beneficiaries

27

Section 8.6

 

Severability

27

Section 8.7

 

Titles and Headings

27

Section 8.8

 

Jurisdiction

28

Section 8.9

 

Waiver of Jury Trial

28

Section 8.10

 

Specific Performance

28

Section 8.11

 

Interpretation; Definitions

28

Section 8.12

 

Survival

29

Section 8.13

 

No-Recourse

29

Section 8.14

 

Successors and Assigns

29

ii

US 5676929

--------------------------------------------------------------------------------

 

Schedules

Schedule 4.1(g)

 

Transactions with Unitholders

 

Exhibits

 

Exhibit A

 

Form of Certificate of Incorporation of the Company

Exhibit B

 

Form of Bylaws of the Company

Exhibit C

 

Registration Rights Term Sheet

 

 

iii

US 5676929

--------------------------------------------------------------------------------

 

MERGER AND REORGANIZATION AGREEMENT

This MERGER AND REORGANIZATION AGREEMENT, dated as of September 27, 2018 (this
“Agreement”), is entered into by and among StoneMor Partners L.P., a Delaware
limited partnership (the “Partnership”), StoneMor GP LLC, a Delaware limited
liability company and the general partner of the Partnership (“GP”), StoneMor GP
Holdings LLC, a Delaware limited liability company and the sole member of GP
(“GP Holdings”), and Hans Merger Sub, LLC, a Delaware limited liability company
and wholly owned subsidiary of GP (“Merger Sub”).

RECITALS

WHEREAS, the Conflicts Committee (the “Conflicts Committee”) of the board of
directors of GP (the “GP Board”) by unanimous vote (a) determined that this
Agreement and the transactions contemplated hereby are fair to, and in the best
interests of, the Partnership and the holders of common units representing
limited partner interests (the “Common Units”) in the Partnership (the
“Unitholders”) (other than GP and Unitholders affiliated with GP), (b) approved
this Agreement and the transactions contemplated hereby, including the Merger
(the foregoing constituting Special Approval), (c) directed that this Agreement
be submitted to a vote of the Unitholders, and (d) resolved its recommendation
of adoption of this Agreement by the Unitholders;

WHEREAS, each of (i) the Board of Directors of GP Holdings, on behalf of GP
Holdings, in its individual capacity and in its capacity as the sole member of
GP, and immediately following the Conversion (as hereinafter defined), as the
sole stockholder of the Company, and (ii) the GP Board on behalf of GP and in
its capacity as the sole member of Merger Sub, has approved this Agreement and
the transactions contemplated hereby;

WHEREAS, the parties intend that, as more particularly described herein, (i) GP
Holdings shall contribute the 2,332,878 Common Units owned by it (the “GP
Holdings’ Common Units”) to GP and immediately following receipt thereof, GP
shall contribute the GP Holdings’ Common Units to StoneMor LP Holdings, LLC, a
Delaware limited liability company and wholly owned subsidiary of GP (“LP Sub”),
(ii) GP shall convert into a Delaware corporation (the “Conversion”) to be named
“StoneMor Inc.” (following the Conversion, GP is referred to herein as the
“Company”) and all of the limited liability company interests of GP held by GP
Holdings prior to the Conversion shall be cancelled in accordance with this
Agreement and (iii) Merger Sub shall be merged with and into the Partnership
(the “Merger”) with the Partnership surviving and with the Company as its sole
general partner and LP Sub as its sole holder of Common Units and each
Outstanding (as defined below) Common Unit (other than those held by LP Sub)
being converted into the right to receive one share of common stock, par value
$0.01 per share, of the Company (the “Company Shares”); and

WHEREAS, concurrently with the execution and delivery of this Agreement, as a
condition and inducement to the parties’ willingness to enter into this
Agreement, the Partnership, GP and certain Unitholders (the “Supporting
Unitholders”) are entering into a voting and support agreement, pursuant to
which, among other things, the Supporting Unitholders have agreed, subject to
the terms and conditions set forth therein, to vote (or cause the vote of, as
applicable) all of the Common Units owned by them in favor of the approval and
adoption of this Agreement and the transactions contemplated hereby.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound,
the parties hereto agree as follows:

1

US 5676929

--------------------------------------------------------------------------------

 

Article I

CERTAIN DEFINITIONS

Section 1.1Certain Definitions. As used in this Agreement, the following terms
have the meanings set forth below:

“2004 Director Deferred Phantom Unit Award” has the meaning set forth in
Section 3.7(a).

“2004 Partnership Equity Plan” means the StoneMor Partners L.P. Long-Term
Incentive Plan (as amended April 19, 2010).

“2014 Director Deferred Phantom Unit Award” has the meaning set forth in
Section 3.7(b).

“2014 Partnership Equity Plan” means the StoneMor Partners L.P. 2014 Long-Term
Incentive Plan.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For purposes of this
Agreement, GP Holdings, GP, the Partnership and their respective Subsidiaries
shall not be considered Affiliates of the Company and its Subsidiaries.

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

“Book-Entry Units” has the meaning set forth in Section 3.1(b).

“Business Day” means any day which is not a Saturday, Sunday or other day on
which banks are authorized or required to be closed in the City of New York, New
York.

“Bylaws” has the meaning specified in Section 2.1(b).

“Certificate” has the meaning set forth in Section 3.1(b).

“Certificate of Conversion” has the meaning set forth in Section 2.1(b).

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership as filed with the Secretary of State of the State
of Delaware on April 2, 2004.

“Certificate of Merger” has the meaning set forth in Section 2.2(b).

“Change in Recommendation” has the meaning set forth in Section 5.2(b).

“Charter” has the meaning specified in Section 2.1(b).

2

US 5676929

--------------------------------------------------------------------------------

 

“Closing” has the meaning set forth in Section 2.4.

“Closing Date” has the meaning set forth in Section 2.4.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

“Common Units” has the meaning set forth in the recitals to this Agreement.

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

“Company Long-Term Incentive Plan” means the StoneMor Amended and Restated 2018
Long-Term Incentive Plan.

“Company Shares” has the meaning set forth in the recitals to this Agreement.

“Conflicts Committee” has the meaning set forth in the recitals to this
Agreement.

“Contribution” has the meaning set forth in Section 2.1(a).

“Conversion” has the meaning set forth in the recitals to this Agreement.

“Conversion Effective Time” has the meaning set forth in Section 2.1(b).

“Converted Director Deferred Phantom Unit Award” has the meaning set forth in
Section 3.7(b).

“Converted Phantom Unit Award” has the meaning set forth in Section 3.7(c).

“Converted UAR” has the meaning set forth in Section 3.7(e).

“Credit Agreement” has the meaning set forth in Section 6.7.

“Credit Agreement Amendment” has the meaning set forth in Section 6.7.

“DGCL” means the General Corporation Law of the State of Delaware.

“Director Deferred Phantom Unit Award” has the meaning set forth in
Section 3.7(a).

“DLLCA” means the Delaware Limited Liability Company Act, 6 Del.C. §18-101 et
seq.

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act, 6 Del.C.
§17-101 et seq.

“Effective Time” has the meaning set forth in Section 2.2(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.

3

US 5676929

--------------------------------------------------------------------------------

 

“Exchange Agent” means such entity as may be mutually selected by the Company
and the Partnership pursuant to Section 3.3(a).

“Exchange Fund” has the meaning set forth in Section 3.3(a).

“General Partner Interest” has the meaning set forth in the Partnership
Agreement.

“Governmental Authority” means any applicable national, state, local, county,
parish or municipal government, domestic or foreign, any agency, board, bureau,
commission, court, tribunal, subdivision, department or other governmental or
regulatory authority or instrumentality, or any arbitrator.

“GP” has the meaning set forth in the introductory paragraph of this Agreement.

“GP Board” has the meaning set forth in the recitals to this Agreement.

“GP Holdings” has the meaning set forth in the introductory paragraph of this
Agreement.

“GP Holdings’ Common Units” has the meaning set forth in the recitals to this
Agreement.

“GP LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of StoneMor GP LLC, dated as of May 21, 2014, as amended as of
November 17, 2015, May 17, 2017 and March 19, 2018.

“Incentive Distribution Rights” has the meaning set forth in the Partnership
Agreement.

“Indemnitees” has the meaning set forth in Section 5.8(a).

“Law” means any law, rule, regulation, directive, ordinance, code, governmental
determination, guideline, judgment, order, treaty, convention, governmental
certification requirement or other legally enforceable requirement, U.S. or
non-U.S., of any Governmental Authority.

“Lien” means any charge, mortgage, pledge, security interest, restriction,
claim, lien, or encumbrance.

“LP Sub” has the meaning set forth in the recitals to this Agreement

“Material Adverse Effect” means, any change, effect, event or occurrence that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on a StoneMor Party’s results of operations,
operating business or financial condition in a manner that would impact a
decision to conduct the ongoing business in corporate juridical form as opposed
to continuing in partnership form; provided, however, that “Material Adverse
Effect” shall not include any change, effect, event or occurrence resulting from
(i) entering into this Agreement or the announcement of the transactions
contemplated by this Agreement, (ii) general market, economic, financial,
regulatory or political conditions, (iii) any outbreak of hostilities, war, or
terrorism, (iv) any earthquakes, hurricanes, tornadoes, floods or other natural
disasters, (v) any effect that generally affects the death care industry or
(vi) any changes in applicable Laws.

4

US 5676929

--------------------------------------------------------------------------------

 

“Merger” has the meaning set forth in the recitals to this Agreement.

“Merger Consideration” has the meaning set forth in Section 3.1(a).

“Merger Sub” has the meaning set forth in the introductory paragraph in this
Agreement.

“National Securities Exchange” means an exchange registered with the SEC under
Section 6(a) of the Exchange Act.

“NYSE” means the New York Stock Exchange.

“Outstanding” has the meaning set forth in the Partnership Agreement.

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of September 9, 2008, as
amended as of November 3, 2017.

“Partnership Conflicts Committee Recommendation” has the meaning set forth in
Section 5.2(b).

“Partnership Equity Plans” means the 2004 Partnership Equity Plan and the 2014
Partnership Equity Plan, each as amended.

“Partnership Proxy Statement” has the meaning set forth in Section 5.2(a).

“Partnership SEC Documents” means all reports, schedules, forms, certifications,
prospectuses and registration, proxy and other statements required to be filed
or furnished by the Partnership or any Unitholder with the SEC and publicly
available prior to the date of this Agreement.

“Partnership Unitholder Approval” has the meaning set forth in Section 6.1.

“Partnership Unitholder Meeting” has the meaning set forth in Section 5.2(b).

“Person” means any individual, bank, corporation, partnership, limited liability
company, association, joint-stock company, business trust or unincorporated
organization.

“Phantom Units” has the meaning set forth in Section 3.7(a).

“Pre-Closing Transactions” has the meaning set forth in Section 2.1.

“Registration Statement” has the meaning set forth in Section 5.2(a).

“Reorganization” means, collectively, this Agreement and the transactions
contemplated hereby, including the Pre-Closing Transactions and the Merger.

5

US 5676929

--------------------------------------------------------------------------------

 

“Representatives” means with respect to a Person, its directors, officers,
employees, agents and representatives, including any investment banker,
financial advisor, attorney, accountant or other advisor, agent or
representative.

“Required Approvals” has the meaning set forth in Section 4.1(f).

“Restricted Units” has the meaning set forth in Section 3.7(d).

“Restricted Unit Award” has the meaning set forth in Section 3.7(d).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules
promulgated thereunder.

“Special Approval” has the meaning set forth in the Partnership Agreement.

“StoneMor Parties” means the Partnership, GP and GP Holdings, each acting in its
individual capacity.

“Subsidiaries” has the meaning ascribed to such term in Rule 1-02 of Regulation
S-X under the Securities Act, except, in the case of the Partnership, the
Company or the GP (as applicable) and its respective Subsidiaries shall not be
deemed to be Subsidiaries of the Partnership (unless otherwise specifically
provided in this Agreement).

“Supporting Unitholders” has the meaning set forth in the recitals to this
Agreement.

“Surviving Entity” has the meaning set forth in Section 2.2(a).

“Takeover Laws” has the meaning set forth in Section 4.1(c)(iii).

“UAR” has the meaning set forth in Section 3.7(e).

“UAR Award” has the meaning set forth in Section 3.7(e).

“Unitholders” has the meaning set forth in the recitals to this Agreement.

6

US 5676929

--------------------------------------------------------------------------------

 

Article II

CONTRIBUTION AND MERGER

 

Section 2.1Pre-Effective Time Transactions. The following shall occur
immediately prior to the Effective Time on the Closing Date (collectively, the
“Pre-Closing Transactions”) with such Pre-Closing Transactions to take effect in
the order set forth below on the Closing Date:

(a)Contribution. GP Holdings shall and, effective as of 12:01 a.m. Eastern time
on the Closing Date, does hereby contribute, grant, transfer, assign and convey
to the GP, and the GP shall and, effective as of 12:01 a.m. Eastern time on the
Closing Date, does hereby accept, all right, title and interest in and to the GP
Holdings Common Units, and immediately following receipt thereof, GP shall and
does hereby contribute, grant, transfer, assign and convey to LP Sub, and GP
shall cause LP Sub to accept, all right, title and interest in and to the GP
Holdings’ Common Units (the “Contribution”) and LP Sub shall be admitted as a
limited partner of the Partnership; and

(b)Conversion

(c)Upon the terms and subject to the conditions set forth in this Agreement, and
in accordance with the DLLCA and DGCL, GP shall file or cause to be filed with
the Secretary of State of the State of Delaware a properly executed certificate
of conversion (the “Certificate of Conversion”), pursuant to which GP shall be
converted into a Delaware corporation named “StoneMor Inc.”, and a certificate
of incorporation of the Company substantially in the form attached hereto as
Exhibit A (the “Charter”), and shall make or cause to be made all other filings
or recordings required under the DGCL and DLLCA in connection with the
Conversion. The Certificate of Conversion will provide that the Conversion shall
become effective at 12:05 a.m. (Eastern time) upon the Closing Date or at such
other time as is agreed to by the parties to this Agreement and specified in the
Certificate of Conversion (the time at which the Conversion becomes effective is
herein referred to as the “Conversion Effective Time”). From and after the
Conversion Effective Time, the Charter shall be the certificate of incorporation
of the Company and the Bylaws of the Company attached hereto as Exhibit B (the
“Bylaws”), shall be the bylaws of the Company, in each case, until duly amended
in accordance with the terms thereof and applicable Law, consistent with the
obligations set forth in Section 5.8. As of the Conversion Effective Time and
before giving effect to the transactions contemplated by the Merger, GP Holdings
shall be the sole stockholder of the Company and shall receive as a result of
the Conversion and as consideration for the Pre-Closing Transactions and the
Merger, 5,282,878 Company Shares, subject to adjustment pursuant to Section 3.5
as if GP Holdings held 5,282,878 Common Units immediately prior to the Effective
Time representing 2,332,878 GP Holdings’ Common Units owned by LP Sub and the
agreed upon valuation (in Common Units) of 2,950,000 Common Units in exchange
for the 1.04% General Partner Interest, the Incentive Distribution Rights and
for the governance and all other economic and other rights associated with the
General Partnership Interest held indirectly by GP Holdings immediately prior to
the Conversion. The Conversion shall have all of the effects prescribed in the
DGCL and the DLLCA.

Section 2.2Merger.

(a)The Surviving Entity. Subject to the terms and conditions of this Agreement,
and in accordance with the DRULPA and the DLLCA, at the Effective Time, Merger
Sub shall merge with and into the Partnership, the separate existence of Merger
Sub shall cease and the Partnership shall survive and continue to exist as a
Delaware limited partnership (the Partnership, as the surviving entity in the
Merger, sometimes being referred to herein as the “Surviving Entity”).

7

US 5676929

--------------------------------------------------------------------------------

 

(b)Effective Time. Subject to the satisfaction or waiver of the conditions set
forth in Article VI in accordance with this Agreement, the Merger shall become
effective upon the later to occur of: (i) the filing with the Secretary of State
of the State of Delaware of a properly executed certificate of merger (the
“Certificate of Merger”); and (ii) such later date and time as may be set forth
in the Certificate of Merger (such later date, the “Effective Time”), which
shall be no earlier than the Conversion Effective Time, in accordance with the
Partnership Agreement and the applicable provisions of the DRULPA and the DLLCA.
At the Closing, the Company will cause the Certificate of Merger to be duly
filed with the Secretary of State of the State of Delaware.

(c)Effects of the Merger. The Merger shall have the effects prescribed in the
Partnership Agreement and the applicable provisions of the DRULPA and the DLLCA.

(d)Organizational Documents of the Surviving Entity. At the Effective Time, the
Certificate of Limited Partnership as in effect immediately prior to the
Effective Time shall remain unchanged and shall be the certificate of limited
partnership of the Surviving Entity from and after the Effective Time, until
duly amended in accordance with the terms thereof and applicable Law.

Section 2.3Directors and Officers of the Company.

(a)Directors. The initial number of directors shall be nine (9) following the
Effective Time and such initial directors of the Company shall be the Persons
identified by GP by written notice to the Parties following the date hereof.
Such persons shall include two (2) designees of Robert B. Hellman, Jr., in his
capacity as trustee under the Voting and Investment Trust Agreement for the
benefit of American Cemeteries Infrastructure Investors LLC, one (1) designee of
Axar Capital Management, LP or its Affiliates and the Chief Executive Officer of
the Company . Such directors shall serve until their successors have been duly
elected or appointed and qualified or until their earlier death, resignation or
removal in accordance with the Charter and Bylaws.

(b)Officers. The officers of GP immediately prior to the Effective Time shall
remain the officers of the Company from and after the Effective Time until their
successors have been duly elected or appointed and qualified or until their
earlier death, resignation or removal in accordance with the Charter and Bylaws.

Section 2.4Closing. Subject to the satisfaction or waiver of the conditions as
set forth in Article VI in accordance with this Agreement, the closing of the
Pre-Closing Transactions, the Merger and the other transactions contemplated
hereby (the “Closing”) shall occur on (a) the third Business Day after the day
on which the last of the conditions set forth in Article VI (other than
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of those conditions) shall have been satisfied or
waived in accordance with the terms of this Agreement or (b) such other date to
which the parties may agree in writing. The date on which the Closing occurs is
referred to as the “Closing Date.” The Closing of the transactions contemplated
by this Agreement shall take place at the offices of Vinson & Elkins L.L.P.,
1001 Fannin Street, Houston, Texas at 9:00 a.m. Central Time on the Closing
Date, unless another time, date or place is agreed to in writing by the parties.
In lieu of a physical closing, the parties agree that all requisite closing
documents may be exchanged electronically at the Closing, and that documents so
exchanged shall be binding for all purposes.

8

US 5676929

--------------------------------------------------------------------------------

 

Article III

MERGER CONSIDERATION; EXCHANGE PROCEDURES

Section 3.1Merger Consideration. Subject to the provisions of this Agreement, at
the Effective Time, by virtue of the Merger and without any action on the part
of the Company, the Partnership, Merger Sub, LP Sub or any holder of Common
Units:

(a)Each Outstanding Common Unit, including Phantom Units that will be treated as
Common Units pursuant to Section 3.7(a) of this Agreement but excluding any
Common Units held by LP Sub, shall be converted into the right to receive one
Company Share, which shall have been duly authorized and shall be validly
issued, fully paid and nonassessable. The Company Shares issued hereunder are
referred to herein as the “Merger Consideration.”

(b)All Common Units (excluding any Common Units held by LP Sub), when converted
as a result of and pursuant to the Merger, shall cease to be outstanding and
shall automatically be canceled and cease to exist. At the Effective Time, each
holder of a certificate representing Common Units (a “Certificate”) and each
holder of non-certificated Common Units represented by book-entry (“Book-Entry
Units”), other than LP Sub, shall cease to be a unitholder of the Partnership
and (except as set forth in Section 3.2) cease to have any rights with respect
thereto, except the right to receive (i) such holder’s portion of the Merger
Consideration and (ii) any distributions in accordance with Section 3.3(c), and
in each case, to be issued or paid in consideration therefor upon surrender of
such Certificate or Book-Entry Unit in accordance with Section 3.2 without
interest.

(c)All of the limited liability company interests in Merger Sub outstanding
immediately prior to the Effective Time shall be converted into and become
limited partner interests in the Surviving Entity, which limited partner
interests shall be duly authorized and validly issued, fully paid (to the extent
required under the Partnership Agreement) and non-assessable (except to the
extent such non-assessability may be affected by Sections 17-303, 17-607 and
17-804 of the DRULPA), such that following the Effective Time, LP Sub shall be
the sole holder of Common Units of the Surviving Entity.

(d)The general partner interest in the Partnership issued and outstanding
immediately prior to the Effective Time shall remain outstanding and unchanged
subject to such changes as are set forth in the Partnership Agreement, and the
Company shall continue to be the sole general partner of the Partnership.

(e)The Incentive Distribution Rights issued and outstanding immediately prior to
Effective Time shall remain outstanding and unchanged subject to such changes as
are set forth in the Partnership Agreement, and the Company shall continue to
own 100% of the Incentive Distribution Rights.

(f)All of the limited liability company interest of GP shall be cancelled.

9

US 5676929

--------------------------------------------------------------------------------

 

Section 3.2Rights As Unitholders; Unit Transfers. At the Effective Time, holders
of Common Units (other than LP Sub) shall cease to be, and shall have no rights
as, unitholders of the Partnership, other than to receive (a) any distribution
with respect to such Common Units with a record date occurring prior to the
Effective Time that may have been declared or made by the Partnership on such
Common Units in accordance with the terms of this Agreement and which remains
unpaid at the Effective Time and (b) the consideration provided under this
Article III. After the Effective Time, there shall be no transfers on the unit
transfer books of the Partnership with respect to such Common Units.

Section 3.3Exchange Procedures.

(a)Exchange Agent. Promptly after the Effective Time, the Company shall deposit
or shall cause to be deposited with the Exchange Agent for the benefit of the
holders of such Common Units, for exchange in accordance with this Article III,
through the Exchange Agent, the Company Shares issuable upon due surrender of
the Certificates (or affidavits of loss in lieu thereof pursuant to
Section 3.3(g)) or Book-Entry Units pursuant to this Article III. The
Partnership agrees to deposit with the Exchange Agent, from time to time as
needed, cash sufficient to pay any distributions pursuant to Section 3.2(a) and
Section 3.3(c). Any cash and Company Shares deposited with the Exchange Agent
shall hereinafter be referred to as the “Exchange Fund.” The Exchange Agent
shall, pursuant to irrevocable instructions, deliver the Merger Consideration
contemplated by this Agreement to be issued or paid for Common Units pursuant to
this Agreement out of the Exchange Fund. Except as contemplated by
Sections 3.3(c), the Exchange Fund shall not be used for any other purpose.

(b)Exchange Procedures. Promptly after the Effective Time, the Company shall
instruct the Exchange Agent to mail to each record holder of Common Units as of
the Effective Time (other than LP Sub) (i) a letter of transmittal (which shall
specify that in respect of certificated units, delivery shall be effected, and
risk of loss and title to the Certificates shall pass, only upon proper delivery
of the Certificates to the Exchange Agent, and shall be in customary form and
agreed to by the Company and the Partnership prior to the Effective Time) and
(ii) instructions for use in effecting the surrender of the Certificates or
Book-Entry Units in exchange for the Merger Consideration issuable or payable in
respect of the Common Units represented by such Certificates or Book-Entry
Units. Promptly after the Effective Time, upon surrender of Certificates, if
any, for cancellation to the Exchange Agent together with such letters of
transmittal, properly completed and duly executed, and such other documents
(including in respect of Book-Entry Units) as may be reasonably required
pursuant to such instructions, the holders of Common Units (other than LP Sub)
shall be entitled to receive in exchange therefor (A) Company Shares
representing, in the aggregate, the number of Company Shares that such holder
has the right to receive pursuant to this Article III (after taking into account
all Common Units then held by such holder) and (B) a check in the amount equal
to the aggregate amount of cash, if any, that such holder has the right to
receive pursuant to Section 3.3(c). No interest shall be paid or accrued on any
Merger Consideration or on any unpaid distributions payable to holders of
Certificates or Book-Entry Units. In the event of a transfer of ownership of
Common Units that is not registered in the transfer records of the Partnership,
the Merger Consideration issuable or payable in respect of such Common Units may
be issued or paid to a transferee, if the Certificate representing such Common
Units or evidence of ownership of the Book-Entry Units are presented to the
Exchange Agent, and in the case of both certificated and book-entry Common
Units,

10

US 5676929

--------------------------------------------------------------------------------

 

accompanied by all documents required to evidence and effect such transfer and
the Person requesting such exchange shall (i) pay to the Exchange Agent in
advance, any amounts required to be withheld and any transfer taxes or other
similar taxes required by reason of the delivery of the Merger Consideration in
any name other than that of the record holder of such Common Units, or (ii)
shall establish to the satisfaction of the Exchange Agent that any amounts
required to be withheld, any transfer taxes or other similar taxes have been
paid or are not payable. Until the required documentation has been delivered and
Certificates, if any, have been surrendered, as contemplated by this
Section 3.3, each Certificate or Book-Entry Unit shall be deemed at any time
after the Effective Time to represent only the right to receive, upon such
surrender, the Merger Consideration issuable or payable in respect of the Common
Units (excluding those held by LP Sub) and any distributions to which such
holder is entitled pursuant to Section 3.2.

(c)Distributions with Respect to Unexchanged Common Units. No distributions
declared or made with respect to Company Shares with a record date after the
Effective Time shall be paid to the holder of any Common Units with respect to
the Company Shares that such holder would be entitled to receive in accordance
herewith until such holder shall deliver the required documentation and
surrender any Certificate as contemplated by this Section 3.3. Subject to
applicable Law, following compliance with the requirements of Section 3.3(b),
there shall be paid to such holder of the Company Shares issuable in exchange
therefor, without interest, (i) promptly after the time of such compliance, the
amount of distributions with a record date after the Effective Time theretofore
paid with respect to the Company Shares and payable with respect to such Company
Shares and (ii) at the appropriate payment date, the amount of distributions
with a record date after the Effective Time but prior to such surrender and a
payment date subsequent to such compliance payable with respect to such Company
Shares.

(d)Further Rights in Common Units. The Merger Consideration issued or paid upon
conversion of a Common Unit in accordance with the terms hereof (including any
cash paid pursuant to Section 3.2 or Section 3.3(c)) shall be deemed to have
been issued or paid in full satisfaction of all rights pertaining to such Common
Unit.

(e)Termination of Exchange Fund. Any portion of the Exchange Fund constituting
Company Shares or cash that remains unclaimed by the holders of such Common
Units after 180 days following the Effective Time shall be returned to the
Company upon demand by the Company and, from and after such delivery, any former
holders of Common Units who have not theretofore complied with this Article III
shall thereafter look only to the Company for the Merger Consideration payable
in respect of such Common Units, any distributions with respect to the Common
Units to which they are entitled pursuant to Section 3.3(c), in each case,
without any interest thereon. Any amounts remaining unclaimed by holders of such
Common Units immediately prior to such time as such amounts would otherwise
escheat to or become the property of any governmental entity shall, to the
extent permitted by applicable Law, become the property of the Company, free and
clear of any Liens, claims or interest of any Person previously entitled
thereto.

(f)No Liability. To the fullest extent permitted by Law, none of the Company,
the Merger Sub nor the Partnership shall be liable to any holder of Common Units
for any Merger Consideration delivered to a public official pursuant to any
abandoned property, escheat or similar Law.

11

US 5676929

--------------------------------------------------------------------------------

 

(g)Lost Certificates. If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming
such Certificate to be lost, stolen or destroyed and, if required by the
Company, the posting by such Person of a bond, in such reasonable amount as the
Company may direct, as indemnity against any claim that may be made against it
with respect to such Certificate, the Exchange Agent shall issue or pay in
exchange for such lost, stolen or destroyed Certificate the Merger Consideration
issuable or payable in respect of the Common Units represented by such
Certificate and any distributions to which the holders thereof are entitled
pursuant to Section 3.2.

(h)Withholding. The Surviving Entity and the Exchange Agent shall be entitled to
deduct and withhold from the consideration otherwise issuable or payable
pursuant to this Agreement to any holder of Common Units such amounts as the
Surviving Entity or the Exchange Agent is required to deduct and withhold under
the Code or any provision of state, local or foreign tax Law, with respect to
the making of such issuance or payment. To the extent that amounts are so
deducted and withheld by the Surviving Entity or the Exchange Agent, such
amounts shall be treated for all purposes of this Agreement as having been
issued or paid to the holder of Common Units in respect of whom such deduction
and withholding was made by the Surviving Entity or the Exchange Agent, as the
case may be.

Section 3.4Book Entry Company Shares. All Company Shares to be issued in
connection with the Conversion and Merger or exchanged for Common Units in
connection with the Merger shall be distributed in book-entry form, without
physical certificates.

Section 3.5Anti-Dilution Provisions. In the event of any subdivisions,
reclassifications, recapitalizations, splits, combinations or distributions in
the form of equity interests with respect to the Common Units or the Company
Shares prior to the Effective Time, the number of Company Shares to be
distributed in connection with the Pre-Closing Transactions and the Merger will
be correspondingly adjusted to provide the holders of Company Shares the same
economic effect as contemplated by this Agreement prior to such event.

Section 3.6No Dissenters’ Rights. No dissenters’ or appraisal rights shall be
available with respect to the Merger or the other transactions contemplated by
this Agreement.

Section 3.7Treatment of Equity Awards and Partnership Equity Plans. Effective
immediately prior to the Conversion Effective Time, the GP Board will adopt
resolutions, and will take all other actions as may be necessary or required in
accordance with applicable Law and each Partnership Equity Plan (including the
award agreements in respect of awards granted thereunder) and this Section 3.7,
to provide that:

(a)Treatment of 2004 Director Deferred Phantom Units Awards. Immediately prior
to the Effective Time, any then outstanding award of phantom units (“Phantom
Units”) granted to a member of the GP Board under the 2004 Partnership Equity
Plan pursuant to a Phantom Unit agreement that provides for the deferral of the
receipt of such Phantom Units (a “2004 Director Deferred Phantom Unit Award”)
shall, without any action on the part of the holder thereof, vest, to the extent
unvested, and be paid out pursuant to the terms of the applicable award
agreement. Immediately prior to the Effective Time, without any action on the
part of the holder thereof, each Phantom Unit granted pursuant to such 2004
Director Deferred Phantom Unit Award shall be treated as a Common Unit for all
purposes of this Agreement, including the right to receive the Merger
Consideration in accordance with the terms hereof.

12

US 5676929

--------------------------------------------------------------------------------

 

(b) Treatment of 2014 Director Deferred Phantom Units Awards. Immediately prior
to the Effective Time, any then outstanding award of Phantom Units granted to a
member of the GP Board under the 2014 Partnership Equity Plan pursuant to a
Phantom Unit agreement that provides for the deferral of the receipt of such
Phantom Units (a “2014 Director Deferred Phantom Unit Award”) shall, without any
action on the part of the holder thereof, be assumed by the Company and
converted into an award denominated in Company Shares (a “Converted Director
Deferred Phantom Unit Award”). Each Converted Director Deferred Phantom Unit
Award shall continue to have and be subject to the same terms and conditions as
were applicable to such 2014 Director Deferred Phantom Unit Award immediately
before the Effective Time and each Converted Director Deferred Phantom Unit
Award shall cover the number of Company Shares equal to the number of Common
Units underlying such 2014 Director Deferred Phantom Unit Award.

(c)Treatment of Phantom Units. Immediately prior to the Effective Time, any then
outstanding award of Phantom Units that is not a 2004 Director Deferred Phantom
Unit Award or a 2014 Director Deferred Phantom Unit Award granted under either
of the Partnership Equity Plans shall, without any required action on the part
of any holder or beneficiary thereof, be assumed by the Company and converted
into an award denominated in Company Shares (a “Converted Phantom Unit Award”).
Each Converted Phantom Unit Award shall continue to have and be subject to the
same terms and conditions as were applicable to such Phantom Unit Award
immediately before the Effective Time and each Converted Phantom Unit Award
shall cover the number of Company Shares equal to the number of Common Units
underlying such Phantom Unit Award.

(d)Treatment of Restricted Units. Immediately prior to the Effective Time, any
award of then outstanding restricted units (“Restricted Units”) granted prior to
the Effective Time under the 2014 Partnership Equity Plan (a “Restricted Unit
Award”) shall, without any required action on the part of any holder or
beneficiary thereof, be assumed by GP and converted into an award denominated in
Company Shares (a “Converted Restricted Unit Award”). Each Converted Restricted
Unit Award shall continue to have and be subject to the same terms and
conditions as were applicable to such Restricted Unit Award immediately before
the Effective Time and each Converted Restricted Unit Award shall cover the
number of Company Shares equal to the number of Common Units underlying such
Restricted Unit Award.

(e)Treatment of Unit Appreciation Rights. Immediately prior to the Effective
Time, any then outstanding award of unit appreciation rights (“UARs”) under the
2004 Partnership Equity Plan (a “UAR Award”) shall, without any required action
on the part of any holder or beneficiary thereof, immediately vest and any
forfeiture restrictions applicable to such UAR Award shall immediately lapse.
Immediately prior to the Effective Time, such UAR Award shall be assumed by the
Company and converted into a stock appreciation right denominated in Company
Shares (a “Converted UAR”). Each Converted UAR shall continue to have and be
subject to the same terms and conditions as were applicable to such UAR
immediately before the Effective Time, including the exercise price.

(f)Treatment of Partnership Equity Plans. Upon the Effective Time, the
Partnership Equity Plans will be assumed by the Company, with the securities
covered by the Partnership Equity Plans no longer being Common Units, but
Company Shares.

13

US 5676929

--------------------------------------------------------------------------------

 

Article IV

REPRESENTATIONS AND WARRANTIES

Section 4.1Representations and Warranties of the Parties. Except as otherwise
specifically provided in this Article IV, each party hereto represents and
warrants to the other parties hereto, to the extent applicable, as follows:

(a)Organization, Standing and Authority. Such party is a corporation, limited
liability company or limited partnership, as the case may be, validly existing
and in good standing under the jurisdiction of its organization and has the
corporate, limited liability company or limited partnership power and authority,
as the case may be, to execute and deliver this Agreement and, subject to the
terms and conditions hereof, to carry out its obligations hereunder.

(b)Capitalization.

(i)As of the close of business on September 27, 2018, the Partnership had no
partnership interests or equity interests issued and outstanding other than (A)
37,958,645 Common Units, (B) the Incentive Distribution Rights, (C) the 1.04%
General Partner Interest, (D) 219,307 Phantom Units and 58,646 UARs that settle
in Common Units pursuant to the 2004 Partnership Equity Plan, and (E) 780,949
Restricted Units and 274,076 Phantom Units which settle in Common Units pursuant
to the 2014 Partnership Equity Plan. All outstanding equity interests of the
Partnership are, and all Common Units issuable pursuant to the Phantom Units,
the Restricted Unit Awards and the UAR Awards, when issued in accordance with
the respective terms thereof, will be, duly authorized, validly issued, fully
paid and nonassessable (except as such nonassessability may be affected by
matters described in Sections 17-303, 17-607 and 17-804 of the DRULPA) and free
of preemptive rights (except as set forth in the Partnership Agreement).

(ii)GP is the sole general partner of the Partnership. GP is the sole record and
beneficial owner of the General Partner Interest and the Incentive Distribution
Rights, and such General Partner Interest has been duly authorized and validly
issued in accordance with applicable Law and the Partnership Agreement.

(iii)GP Holdings is the record and beneficial holder of 100% of the limited
liability company interests of GP and, as of the close of business on September
27, 2018, was the record and beneficial holder of 2,332,878 Common Units.

(iv)Immediately prior to the Effective Time (after giving effect to the
Conversion), the authorized capital stock of the Company will consist of
200,000,000 Company Shares, of which 5,282,878 Company Shares will be issued and
outstanding and owned beneficially and of record by GP Holdings, and 10,000,000
shares of preferred stock, none of which will be issued or outstanding. All of
the issued and outstanding Company Shares were duly authorized for issuance and
are validly issued, fully paid and nonassessable and free of preemptive rights.
When issued pursuant to the terms of this Agreement, all Company Shares issued
pursuant to the Conversion or constituting any part of the Merger Consideration
will be duly authorized, validly issued, fully paid and nonassessable and free
of preemptive rights.

14

US 5676929

--------------------------------------------------------------------------------

 

(v)As of the date hereof and immediately prior to the Effective Time (after
giving effect to the Conversion), all of the issued and outstanding limited
liability company interests of Merger Sub are beneficially owned by the Company.
Except for the transactions contemplated by this Agreement, as of the date of
this Agreement there are not, and as of the Effective Time there will not be,
any outstanding options, profits interest units, phantom units, restricted
units, unit appreciation rights, warrants, preemptive rights, subscriptions,
calls or other rights, convertible securities, exchangeable securities,
agreements or commitments of any character obligating Merger Sub to issue,
transfer or sell any equity interest of Merger Sub, or any securities
convertible into or exchangeable for such equity interests, or any commitment to
authorize, issue or sell the same or any such equity securities. Merger Sub was
formed solely for the purpose of engaging in the transactions contemplated by
this Agreement. Except for obligations and liabilities incurred in connection
with its formation and the transactions contemplated by this Agreement, Merger
Sub has not incurred and will not incur, directly or indirectly, any obligations
and has not engaged and will not engage in any business activities of any type
or kind whatsoever or entered into any agreements or arrangements with any
Person.

(vi)As of the date hereof and immediately prior to the Effective Time (after
giving effect to the Conversion), all of the issued and outstanding limited
liability company interests of LP Sub are beneficially owned by the Company.
Except for the transactions contemplated by this Agreement, as of the date of
this Agreement there are not, and as of the Effective Time there will not be,
any outstanding options, profits interest units, phantom units, restricted
units, unit appreciation rights, warrants, preemptive rights, subscriptions,
calls or other rights, convertible securities, exchangeable securities,
agreements or commitments of any character obligating LP Sub to issue, transfer
or sell any equity interest of Merger Sub, or any securities convertible into or
exchangeable for such equity interests, or any commitment to authorize, issue or
sell the same or any such equity securities. Except for obligations and
liabilities incurred in connection with its formation and the transactions
contemplated by this Agreement, LP Sub has not incurred and will not incur prior
to the Effective Time, directly or indirectly, any obligations and has not
engaged and will not engage in any business activities of any type or kind
whatsoever or entered into any agreements or arrangements with any Person.

(vii)Except for the transactions contemplated by this Agreement, as disclosed in
the Partnership SEC Documents or as set forth above in this Section 4.1(b), as
of the date of this Agreement, there are not, and, as of the Conversion
Effective Time with respect to GP and the Effective Time with respect to the
Company, there will not be (A) partnership interests, limited liability company
interests or other equity securities of the Partnership, the Company or the GP,
as applicable, issued or authorized and reserved for issuance, (B) outstanding
options, profits interest units, phantom units, restricted units, unit
appreciation rights, warrants, preemptive rights, subscriptions, calls or other
rights, convertible securities, exchangeable securities, agreements or
commitments of any character obligating the Partnership, the Company or the GP,
as applicable, to issue, transfer or sell any equity interest of the
Partnership, the Company or the GP, as applicable, respectively, or any
securities convertible into or exchangeable for such equity interests, or any
commitment to authorize, issue or sell the same or any such equity securities,
except pursuant to this Agreement, or (C) contractual obligations of the
Partnership, the Company or the GP, as applicable, to repurchase, redeem or
otherwise acquire any other equity interest in the Partnership or the Company or
the GP, as applicable, respectively or any such securities or agreements listed
in clause (B) of this sentence.

15

US 5676929

--------------------------------------------------------------------------------

 

(viii)Neither the Partnership or GP nor any of their respective Subsidiaries has
outstanding bonds, debentures, notes or other indebtedness, the holders of which
have the right to vote (or which are convertible or exchangeable into or
exercisable for securities having the right to vote) with the Unitholders or
stockholders of the Company on any matter.

(ix)Except as disclosed in the Partnership SEC Documents or on Schedule 4.1(g),
there are no voting trusts or other agreements or understandings to which the
Partnership or any of its Subsidiaries is a party with respect to the voting or
registration of capital stock or other equity interest of the Partnership or any
of its Subsidiaries. Except as set forth on Schedule 4.1(g), there are no voting
trusts or other agreements or understandings to which GP or any of its
Subsidiaries is a party with respect to the voting or registration of capital
stock or other equity interest of GP or the Company, as applicable.

(x)GP is, and at all times has been, in compliance with Section 7.5(a) of the
Partnership Agreement.

(c)Approvals.

(i)Such party has taken all corporate, limited partnership and limited liability
company, as applicable, action, subject to the Partnership Unitholder Approval,
in the case of the Partnership, as may be necessary to authorize the execution
and delivery of this Agreement and the consummation of the transactions
contemplated by this Agreement and the performance of its obligations hereunder
and this Agreement constitutes a legal, valid and binding obligation of such
party (assuming the due execution and delivery by, or with respect to, the other
parties hereto), enforceable against such party in accordance with its terms,
subject to bankruptcy, receivership, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ or secured parties’ rights
generally from time to time in effect and to general principles of equity
(including concepts of materiality, reasonableness, good faith and fair
dealing), regardless of whether considered in a proceeding in equity or at law.

(ii)In the case of the Partnership, as of the date hereof, the Conflicts
Committee has (A) unanimously determined that this Agreement and the
transactions contemplated hereby, including the Merger, are fair to, and in the
best interests of, the Partnership and the Unitholders (other than GP and the
Unitholders affiliated with GP); (B)  approved this Agreement and the
transactions contemplated hereby, including the Merger (the foregoing
constituting Special Approval), (C) directed that this Agreement be submitted to
a vote of the Unitholders, and (D) resolved its recommendation of adoption of
this Agreement by the Unitholders.

(iii)The Partnership Unitholder Approval is the only vote or approval of the
holders of any class or series of partnership interests in the Partnership that
is necessary to approve and adopt this Agreement on behalf of the Partnership
and the transactions contemplated by this Agreement. The GP Board has taken all
necessary action so that any takeover, anti-takeover, moratorium, “fair price,”
“control share” or similar Law applicable to GP (or the Company, as applicable)
or any of its Subsidiaries (including the restrictions on “business
combinations” with an “interested stockholder” (each as defined in Section 203
of the DGCL) under Section 203 of the DGCL) (“Takeover Laws”) do not, and will
not, apply to this Agreement and the consummation of the transactions
contemplated this Agreement, including the Merger, the Conversion and the
issuance of Company Shares pursuant to the Merger.

16

US 5676929

--------------------------------------------------------------------------------

 

(iv)The GP Board, on behalf of GP, in its capacity as the sole member of Merger
Sub, has approved the execution, delivery and performance of this Agreement and
the transactions contemplated by this Agreement.

(v)The GP Board, on behalf of GP, has (i) approved the Conversion and the
issuance of Company Shares pursuant to the Merger, and (ii) recommended to the
Board of Directors of GP Holdings, in its own capacity and in its capacity as
the sole member of GP, that it approve the Conversion and the issuance of
Company Shares pursuant to the Merger.

(vi)The Board of Directors of GP Holdings, on behalf of GP Holdings, in its
individual capacity and in its capacity as the sole member of GP, and
immediately following the Conversion, as the sole stockholder of the Company,
has approved the execution, delivery and performance of this Agreement and the
transactions contemplated by this Agreement, including, upon the recommendation
of the GP Board, as applicable, the Conversion and the issuance of Company
Shares pursuant to the Merger.

(d)No Conflicts. Subject to the filing and declaration of the effectiveness, as
applicable, of the Partnership Proxy Statement and the Registration Statement,
and assuming Partnership Unitholder Approval, the Credit Agreement Amendment,
required filings under federal and state securities laws and the rules of the
NYSE or any other National Securities Exchange, and the other consents,
authorizations, filings and approvals contemplated by Article VI are duly
obtained, none of the execution and delivery hereof, the performance of such
party’s obligations hereunder nor the consummation of the transactions
contemplated by this Agreement will violate or contravene (i) the organizational
documents of such party (or any of its Subsidiaries), (ii) any material Law
applicable to such party (or any of its Subsidiaries); or (iii) except where
such violation or contravention has not had and would not reasonably be expected
to have, individually or in the aggregate, a material adverse effect on such
party (or any of its Subsidiaries, or, in the case of GP, on the Partnership) or
any material agreement to which such party (or any of its Subsidiaries) is a
party or by which its assets are bound.

(e)No Brokers. No action has been taken by it that would give rise to any valid
claim against any party hereto for a brokerage commission, finder’s fee or other
like payment with respect to the transactions contemplated by this Agreement.

(f)Regulatory Approvals. No approval of any Governmental Authority is necessary
to consummate the transactions contemplated by this Agreement, including the
Merger, the Conversion and the Contribution, other than (i) filings required
under, and compliance with other applicable requirements of, the Exchange Act,
the Securities Act, including the filing and declaration of effectiveness, as
applicable, of the Partnership Proxy Statement and the Registration Statement,
and applicable state securities and “blue sky” laws, (ii) the filing of the
Certificate of Merger, the Charter and the Certificate of Conversion with the
Secretary of State of the State of Delaware, or (iii) any consents,
authorizations, approvals, filings or exemptions in connection with compliance
with the rules of NYSE or any other National Securities Exchange (collectively,
the “Required Approvals”), and no consents or approvals of, or filings,
declarations or registrations with, any Governmental Authority are necessary for
the execution, delivery and performance of this Agreement by such party and the
consummation by such party of the transactions contemplated by this Agreement,
other than the Required Approvals and such other consents, approvals, filings,
declarations or registrations that are not required to be obtained or made prior
to consummation of such transactions.

17

US 5676929

--------------------------------------------------------------------------------

 

(g) Transactions with Unitholders. Except as disclosed on Schedule 4.1(g) hereto
or in any Partnership SEC Documents, neither GP nor its Affiliates (other than
the Partnership and its Subsidiaries) are a party to any agreement, contract or
arrangement between themselves, on the one hand, and any Unitholder in its
capacity as such, on the other hand.

Section 4.2No Other Representations or Warranties. Except for the
representations and warranties set forth in this Article IV, none of the parties
nor any other Person makes or has made any express or implied representation or
warranty with respect to such party or with respect to any other information
provided to the other parties in connection with this Agreement, the Merger or
the other transactions contemplated by this Agreement. Without limiting the
generality of the foregoing, no party will have or be subject to any liability
or other obligation to the other parties or any other Person resulting from the
distribution to the other parties or the other Parties’ use of, any such
information, including any information, documents, projections, forecasts or
other materials made available to the parties in expectation of the
Reorganization, unless any such information is the subject of an express
representation or warranty set forth in Article IV.

Article V

COVENANTS

Section 5.1Commercially Reasonable Efforts; Third Party Approvals. Subject to
the terms and conditions of this Agreement, each party hereto shall use its
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper, desirable or advisable
under applicable Laws, so as to permit consummation of the Reorganization
promptly and otherwise to enable consummation of the transactions contemplated
hereby, including the Merger, the Conversion and the Contribution. Each party
hereto shall cooperate and use its commercially reasonable efforts to (i)
prepare all documentation, (ii) effect all filings, (iii) obtain all permits,
consents, approvals and authorizations of all third parties necessary to
consummate the transactions contemplated by this Agreement, including the
Merger, the Conversion and Contribution, (iv) comply with the terms and
conditions of such permits, consents, approvals and authorizations, (v) cause
the Reorganization to be consummated as expeditiously as practicable and (vi)
defend against any proceedings challenging this Agreement or the consummation of
the transactions contemplated by this Agreement.

Section 5.2Preparation of the Registration Statement and the Partnership Proxy
Statement; Partnership Unitholder Meeting.

(a)As promptly as practicable following the date of this Agreement, the
Partnership and GP shall jointly prepare and file with the SEC a registration
statement on Form S-4 (the “Registration Statement”), in which a proxy
statement, which the Partnership and GP will jointly prepare and file with the
SEC (the “Partnership Proxy Statement”), will be included as a prospectus. Each
of the Partnership and GP shall use its commercially reasonable efforts to have
the Registration Statement declared effective under the Securities Act as
promptly as practicable after such filing and keep the Registration Statement
effective for so long as necessary to consummate the transactions contemplated
by this Agreement. Each of the Partnership and GP shall use its commercially
reasonable efforts to cause the Partnership Proxy Statement to be mailed to the
Unitholders as promptly as practicable after the Registration Statement is
declared effective

18

US 5676929

--------------------------------------------------------------------------------

 

under the Securities Act. No filing of, or amendment or supplement to, including
by incorporation by reference, the Registration Statement or the Partnership
Proxy Statement will be made by any party without providing the other party a
reasonable opportunity to review and comment thereon. If at any time prior to
the Effective Time any information relating to the Partnership or GP or the
Company, as applicable, or any of their respective Affiliates, directors or
officers, is discovered by the Partnership or GP or the Company, as applicable,
that should be set forth in an amendment or supplement to either the
Registration Statement or the Partnership Proxy Statement, so that any such
document would not include any misstatement of a material fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, the party that
discovers such information shall promptly notify the other parties hereto and an
appropriate amendment or supplement describing such information shall be
promptly filed with the SEC and, to the extent required by applicable Law,
disseminated to the Unitholders.

(b)The Partnership shall, as promptly as practicable following the date of this
Agreement, establish a record date for, duly call, give notice of, convene and
hold a special meeting of the Unitholders (the “Partnership Unitholder Meeting”)
for the purpose of obtaining the Partnership Unitholder Approval. The
Partnership shall, through the Conflicts Committee, recommend to the Unitholders
approval of this Agreement (the “Partnership Conflicts Committee
Recommendation”) unless the Conflicts Committee has concluded that recommending
to the Unitholders approval of this Agreement would be inconsistent with its
duties to the holders of Units under the Partnership Agreement or applicable
Law, and the Partnership shall use commercially reasonable efforts to obtain
from the Unitholders the Partnership Unitholder Approval. Notwithstanding the
foregoing, at any time prior to obtaining the Partnership Unitholder Approval,
the Conflicts Committee may withdraw, modify or qualify in any manner adverse to
any party to this Agreement the Partnership Conflicts Committee Recommendation
(any such action, a “Change in Recommendation”) if the Conflicts Committee shall
have concluded in good faith, after consultation with its outside legal advisors
and financial advisors, that the failure to make a Change in Recommendation
would be inconsistent with its duties under the Partnership Agreement or
applicable Law; provided, however, that the Conflicts Committee shall not be
entitled to exercise its rights to make a Change in Recommendation pursuant to
this sentence unless the Partnership has provided to GP Holdings five Business
Days’ prior written notice advising GP Holdings that the Conflicts Committee
intends to take such action and specifying the reasons therefor in reasonable
detail. For the avoidance of doubt, any Change in Recommendation will not (i)
change the approval of this Agreement and the transactions contemplated hereby
or any other approval of the Conflicts Committee or (ii) relieve the Partnership
of any of its obligations under this Agreement, including its obligation to hold
the Partnership Unitholder Meeting. The Partnership Proxy Statement shall
include the Partnership Conflicts Committee Recommendation including any Change
in Recommendation. Without limiting the generality of the foregoing, the
Partnership’s obligations pursuant to the first sentence of this Section 5.2(b)
shall not be affected by the withdrawal or modification of the Partnership
Conflicts Committee Recommendation or the Special Approval of this Agreement or
the transactions contemplated by this Agreement. Notwithstanding anything in
this Agreement to the contrary, the Partnership may postpone or adjourn the
Partnership Unitholder Meeting (i) to solicit additional proxies for the purpose
of obtaining the Partnership Unitholder Approval, (ii) for the absence of
quorum, and (iii) to the extent reasonably necessary to ensure that any
supplement or amendment to the Partnership Proxy Statement that the GP Board has
determined after consultation with outside legal counsel is necessary under
applicable Law is provided to the Unitholders within the minimum

19

US 5676929

--------------------------------------------------------------------------------

 

amount of time reasonably practicable prior to the Partnership Unitholder
Meeting. Without the written consent of the Conflicts Committee, no matter shall
be submitted for action at the Partnership Unitholder Meeting except (i) the
approval of this Agreement and the Merger, (ii) matters reasonably related to
the approval of this Agreement and the Merger and (iii) matters related to
financing in connection with this Agreement or the Merger.

(c)Unless this Agreement is validly terminated in accordance with Article VII,
the Partnership shall submit this Agreement to the Unitholders for approval at
the Partnership Unitholder Meeting.

Section 5.3Access to Information. Upon reasonable advance notice and subject to
applicable Laws relating to the exchange of information, each party shall, and
shall cause each of its Subsidiaries to, afford to the other party and its
Representatives reasonable access during normal business hours (and, with
respect to books and records, the right to copy) to all of its and its
Subsidiaries’ properties, commitments, books, contracts, records and
correspondence (in each case, whether in physical or electronic form), officers,
employees, accountants, counsel, financial advisors and other Representatives.
No party shall be required to provide access to or to disclose any information
that is subject to attorney-client privilege.

Section 5.4Press Releases. Prior to the termination of this Agreement pursuant
to Article VII, each of the parties will not, without the prior approval of the
other party, issue any press release or written statement for general
circulation relating to the transactions contemplated hereby, except as
otherwise required by applicable Law or the rules of the NYSE or any applicable
National Securities Exchange, in which case it will consult with the other party
before issuing any such press release or written statement.

Section 5.5Section 16 Matters. Prior to the Effective Time, the Partnership and
GP shall take all reasonable steps to cause the transactions contemplated by
this Agreement and any other dispositions of equity securities of the
Partnership (including derivative securities) or acquisitions of Company Shares
in connection with this Agreement and the transactions contemplated hereby, by
each individual who is subject to the reporting requirements of Section 16(a) of
the Exchange Act with respect to the Partnership, or will become subject to such
reporting requirements with respect to the Company, to be exempt under Rule
16b-3 promulgated under the Exchange Act.

Section 5.6Fees and Expenses. Except as otherwise provided in this Agreement,
all costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Partnership.

Section 5.7Takeover Statutes. If prior to the Effective Time any Takeover Law
shall become applicable to this Agreement, the Merger or the other transactions
contemplated hereby or related thereto, each of the Partnership, GP Holdings, GP
and the Conflicts Committee shall grant such approvals and shall use
commercially reasonable efforts to take such actions so that the transactions
contemplated hereby, including the Conversion and the Merger, may be consummated
as promptly as practicable on the terms contemplated hereby and otherwise use
commercially reasonable efforts to eliminate or minimize the effects of such
statute or regulation on the transactions contemplated hereby, including the
Conversion and the Merger.

20

US 5676929

--------------------------------------------------------------------------------

 

Section 5.8Indemnification.

(a)All rights to indemnification, advancement of expenses and exculpation from
liabilities for acts or omissions occurring at or prior to the Merger existing
as of the date of this Agreement in favor of the Indemnitees (as defined in the
Partnership Agreement) as provided in the Partnership Agreement (or, as
applicable, the charter, bylaws, partnership agreement, limited liability
company agreement, or other organizational documents of any of the Partnership’s
Subsidiaries) and indemnification agreements of the Partnership, GP or any of
their Subsidiaries (the “Indemnitees”) shall as of the Effective Time be assumed
by the Company in the transactions contemplated by this Agreement, without
further action, and shall survive the transactions contemplated by this
Agreement and shall continue in full force and effect in accordance with their
terms.

(b)For a period of not less than six (6) years after the Merger, the bylaws of
the Company shall contain provisions no less favorable with respect to
indemnification, advancement of expenses and limitations on liability of
directors and officers than are set forth in the Partnership Agreement, which
provisions shall not be amended, repealed or otherwise modified for a period of
not less than six (6) years after the Merger in any manner that would affect
adversely the rights thereunder of individuals who, at or prior to the Merger,
were Indemnitees, unless such modification shall be required by Law and then
only to the minimum extent required by Law.

(c)This Section 5.8 shall survive the consummation of the Reorganization and is
intended to be for the benefit of, and shall be enforceable by, the Indemnitees
and their respective heirs and personal representatives, and shall be binding on
GP, the Company and their successors and assigns.

Section 5.9Conduct of the StoneMor Parties. From and after the date of this
Agreement until the earlier of the termination of this Agreement and the
Effective Time, GP, GP Holdings and their respective controlling Affiliates will
not enter into any agreement, transaction or arrangement with the Partnership or
any of its Subsidiaries without the prior written consent of the Conflicts
Committee except (i) actions taken by GP solely in its capacity as the general
partner of the Partnership, (ii) as otherwise provided in this Agreement or
(iii) for any such agreement, transaction or arrangement entered into in the
ordinary course of business consistent with past practice.

Section 5.10Prompt Notification. From the date of this Agreement until the
Closing Date, each of GP Holdings and the Partnership shall, and shall cause its
Subsidiaries to, promptly notify the other party and the Conflicts Committee in
writing of (i) any event, condition or circumstance that could reasonably be
expected to result in any of the conditions set forth in Article VI not being
satisfied at the Effective Time, and (ii) any material breach by the notifying
party of any covenant, obligation, or agreement contained in this Agreement;
provided, however, that the delivery of any notice pursuant to this Section 5.10
shall not limit or otherwise affect the remedies available hereunder to the
notified party.

21

US 5676929

--------------------------------------------------------------------------------

 

Section 5.11Conflicts Committee. Prior to the earlier of the Effective Time and
the termination of this Agreement, neither the GP Board nor GP Holdings shall,
without the consent of the Conflicts Committee, eliminate the Conflicts
Committee, or revoke or diminish the authority of the Conflicts Committee, or,
except in the event of a material breach of his or her obligations as a director
of GP or for cause, remove or cause the removal of any director of the GP Board
that is a member of the Conflicts Committee either as a member of such board or
such committee, or appoint any additional director to the GP Board or the
Conflicts Committee, in each case without the affirmative vote of the GP Board,
including the affirmative vote of a majority of members of the Conflicts
Committee. For the avoidance of doubt, this Section 5.11 shall not apply to the
filling of any vacancies caused by the death, incapacity or resignation of any
director in accordance with the provisions of the GP LLC Agreement.

Section 5.12Registration Rights Agreement. GP shall use commercially reasonable
efforts to enter into a customary registration rights agreement with the
Supporting Unitholders prior to the Closing, consistent with the term sheet
attached as Exhibit C.

Article VI

CONDITIONS TO CONSUMMATION OF THE MERGER

The obligations of each party hereto to consummate the Reorganization is
conditioned upon the satisfaction at or prior to the Closing of each of the
following:

Section 6.1Partnership Unitholder Vote. This Agreement and the transactions
contemplated thereby, including the Merger, the Conversion and Contribution,
shall have been approved and adopted by the affirmative vote or consent of
holders of a majority of Outstanding Common Units (“Partnership Unitholder
Approval”) in accordance with applicable Law and the Partnership Agreement.

Section 6.2No Injunction. No order, decree or injunction of any Governmental
Authority shall be in effect, and no Law shall have been enacted or adopted,
that enjoins, prohibits or makes illegal consummation of the Merger or any of
the other transactions contemplated hereby.

Section 6.3Representations, Warranties and Covenants of the StoneMor Parties. In
the case of Merger Sub’s obligations to consummate the Reorganization:

(a)each of the representations and warranties contained herein of the StoneMor
Parties shall be true and correct in all material respects as of the date of
this Agreement and upon the Closing Date with the same effect as though all such
representations and warranties had been made on the Closing Date, except for any
such representations and warranties made as of a specified date, which shall be
true and correct in all material respects as of such date.

(b)each of the covenants of the StoneMor Parties to be performed and complied
with pursuant to this Agreement on or prior to the Closing Date shall have been
duly performed and complied with in all material respects by the StoneMor
Parties; and

22

US 5676929

--------------------------------------------------------------------------------

 

(c)the Company shall have received a certificate signed by an authorized person
of GP Holdings, dated the Closing Date, to the effect, as applicable, set forth
in Section 6.3(a) and Section 6.3(b).

Section 6.4Representations, Warranties and Covenants of Merger Sub. In the case
of each of the StoneMor Parties’ obligation to consummate the Reorganization:

(a)each of the representations and warranties contained herein of Merger Sub
shall be true and correct in all material respects as of the date of this
Agreement and upon the Closing Date with the same effect as though all such
representations and warranties had been made on the Closing Date, except for any
such representations and warranties made as of a specified date, which shall be
true and correct in all material respects as of such date;

(b)each of the covenants of Merger Sub to be performed and complied with
pursuant to this Agreement on or prior to the Closing Date shall have been duly
performed and complied with by Merger Sub in all material respects; and

(c)the Partnership shall have received a certificate signed by an executive
officer of Merger Sub, dated the Closing Date, to the effect, as applicable, set
forth in Section 6.4(a) and Section 6.4(b).

Section 6.5Effective Registration Statement. The Registration Statement shall
have become effective under the Securities Act and no stop order suspending the
effectiveness of the Registration Statement shall have been issued and no
proceedings for that purpose shall have been initiated or threatened by the SEC.

Section 6.6NYSE Listing. The Company Shares shall have been approved for listing
on the NYSE or any other National Securities Exchange, subject to official
notice of issuance.

Section 6.7Credit Agreement Amendment. The Credit Agreement, dated as of August
4, 2016, among StoneMor Operating LLC, the other borrowers party thereto, the
lenders party thereto, Capital One, National Association, as administrative
agent and the other agents party thereto (the “Credit Agreement”) and any other
documents entered into in connection with the Credit Agreement, shall have been
amended, amended and restated, or otherwise modified in a manner that permits
the consummation of the Reorganization and the other transactions contemplated
by this Agreement (the “Credit Agreement Amendment”).

Section 6.8Company Long-Term Incentive Plan. The GP Board or a committee thereof
shall have adopted the Company Long-Term Incentive Plan as of the Effective Time
and authorized all equity awards granted thereunder as of the Effective Time.

Section 6.9Frustration of Closing Conditions.

(a)None of the StoneMor Parties (other than the Partnership) may rely on the
failure of any condition set forth in this Article VI to be satisfied if such
failure was due to the failure of any of the StoneMor Parties (other than the
Partnership) to perform and comply in all material respects with the covenants
and agreements to be performed or complied with by such party prior to the
Closing.

23

US 5676929

--------------------------------------------------------------------------------

 

(b)Merger Sub may not rely on the failure of any condition set forth in this
Article VI, as the case may be, to be satisfied if such failure was due to the
failure of such party to perform and comply in all material respects with the
covenants and agreements to be performed or complied with by it prior to the
Closing.

Article VII

TERMINATION

Section 7.1Termination. Notwithstanding anything herein to the contrary, this
Agreement may be terminated and the transactions contemplated hereby, including
the Conversion and the Merger, may be abandoned at any time prior to the
Effective Time whether before or after Partnership Unitholder Approval:

(a)by either the Partnership or Merger Sub upon written notice to the other, if:

(i)the Closing has not been consummated on or before June 30, 2019 (the
“Termination Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 7.1(a)(i) shall not be available to the
Partnership or Merger Sub, as applicable, whose failure to fulfill any material
obligation under this Agreement or other material breach of this Agreement has
been the primary cause of, or resulted in, the failure of the Closing and the
transactions contemplated hereby to have been consummated on or before such
date;

(ii)the Partnership Unitholder Meeting and any postponements or adjournments
thereof shall have concluded and the Partnership Unitholder Approval shall not
have been obtained;

(iii)any Governmental Authority has issued an order, decree or injunction that
is in effect enjoining, prohibiting or otherwise making illegal the consummation
of the Merger or any of the other transactions contemplated hereby; provided,
however, that the right to terminate this Agreement pursuant to this
Section 7.1(a)(iii) shall not be available to the Partnership or Merger Sub, as
applicable, whose failure to fulfill any material obligation under this
Agreement or other material breach of this Agreement has been the primary cause
of, or resulted in, such issuance;

(iv)there has been a material breach in any of the representations or warranties
set forth in this Agreement on the part of any of the other parties (treating
the StoneMor Parties as one party and Merger Sub as one party for the purposes
of this Section 7.1), which breach is not cured within 30 days following receipt
by the breaching party of written notice of such breach from the terminating
party (provided in any such case that the terminating party is not then in
material breach of any representation, warranty, covenant or other agreement
contained herein); provided, however, that no party shall have the right to
terminate this Agreement pursuant to this Section 7.1(a)(iv) unless the breach
of a representation or warranty, together with all other such breaches, would
entitle the party receiving such representation not to consummate the
transactions contemplated by this Agreement under Section 6.4 (in the case of a
breach of representation or warranty by Merger Sub) or Section 6.3 (in the case
of a breach of representation or warranty by the StoneMor Parties);

24

US 5676929

--------------------------------------------------------------------------------

 

(v)there has been a material breach of any of the covenants or agreements set
forth in this Agreement on the part of any of the other parties, which breach
has not been cured within 30 days following receipt by the breaching party of
written notice of such breach from the terminating party (provided in any such
case that the terminating party is not then in material breach of any
representation, warranty, covenant or other agreement contained herein);
provided, however, that no party shall have the right to terminate this
Agreement pursuant to this Section 7.1(a)(v) unless the breach of covenants or
agreements, together with all other such breaches, would entitle the party
receiving the benefit of such covenants or agreements not to consummate the
transactions contemplated by this Agreement under Section 6.4 (in the case of a
breach of covenants or agreements by Merger Sub) or Section 6.3 (in the case of
a breach of covenants or agreements by the StoneMor Parties);

(b)by the Partnership upon written notice to GP Holdings, if the Conflicts
Committee has made a Change in Recommendation; provided, however, that the
Partnership shall not have the right to terminate this Agreement pursuant to
this if the Partnership Unitholder Approval shall have been obtained prior to
the time of such termination; or

(c)by GP, upon written notice to the Partnership and Merger Sub, (i) if GP shall
have concluded in good faith, after consultation with its outside legal advisors
and financial advisors, that the consummation of the Reorganization would be
inconsistent with its duties under the Partnership Agreement or applicable Law,
or (ii) if there has been a Material Adverse Effect on the Partnership.

Section 7.2Effect of Termination. In the event of the termination of this
Agreement as provided in Section 7.1, written notice thereof shall forthwith be
given by the terminating party to the other parties specifying the provision of
this Agreement pursuant to which such termination is made, and except as
provided in this Section 7.2 and Section 7.3, this Agreement (other than
Section 5.6, this Section 7.2 and Article VIII) shall forthwith become null and
void after the expiration of any applicable period following such notice. In the
event of such termination, there shall be no liability on the part of any party
hereto; provided, however, that nothing herein shall relieve any party from any
liability or obligation with respect to any fraud or intentional breach of this
Agreement.

Section 7.3Termination Expenses. Notwithstanding Section 5.6 or any other
provision herein to the contrary, if this Agreement is terminated pursuant to
Section 7.1(a)(i) and (a) none of the circumstances described in
Section 7.1(a)(ii), (iii), (iv) or (v), Section 7.1(b), Section 7.1(c) otherwise
exist, and (b) there has not been (i) a change in tax Law that could reasonably
be expected to have a Material Adverse Effect, or (ii) any other event or
occurrence not reasonably within the control of GP or its Affiliates that has
had or would reasonably be expected to have a material adverse effect on the
Partnership’s ability to consummate the transactions contemplated hereby (it
being understood and agreed by the parties that the failure of the Registration
Statement to be declared effective shall be deemed to be not within the control
of GP or its Affiliates so long as the Partnership and GP have used commercially
reasonable efforts to have it declared effective prior to the termination of
this Agreement), then GP and GP Holdings shall reimburse to the Partnership all
out-of-pocket costs and expenses (including legal fees, accounting fees,
financial advisory fees and other professional and non-professional fees and
expenses) incurred by the Partnership in connection with or related to the
authorization, preparation, negotiation, execution and performance of this
Agreement and the transactions contemplated hereby.

25

US 5676929

--------------------------------------------------------------------------------

 

Article VIII

MISCELLANEOUS

Section 8.1Waiver; Amendment. Subject to compliance with applicable Law, prior
to the Closing, any provision of this Agreement may be (a) waived in writing by
the party or parties benefited by the provision and approved by the Conflicts
Committee in the case of the Partnership and executed in the same manner as this
Agreement, or (b) amended or modified at any time, whether before or after the
Partnership Unitholder Approval, by an agreement in writing between the parties
hereto approved by the Conflicts Committee in the case of the Partnership and
executed in the same manner as this Agreement, provided, that after the
Partnership Unitholder Approval, no amendment shall be made that requires
further Partnership Unitholder Approval without such approval.

Section 8.2Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

Section 8.3Governing Law. The laws of the State of Delaware shall govern the
construction, interpretation and effect of this Agreement without giving effect
to any conflicts of law principles.

Section 8.4Notices. All notices and other communications hereunder must be in
writing and will be deemed duly given if delivered personally or through
electronically transmission or mailed by a nationally recognized overnight
courier or registered or certified mail (return receipt requested), postage
prepaid to the parties at the following addresses (or at such other address for
a party as specified by like notice, provided, that notices of a change of
address will be effective only upon receipt thereof):

if to the Partnership, at

StoneMor Partners L.P.

3600 Horizon Boulevard

Trevose, PA 19053
Attention: General Counsel, Austin K. So
Email: aso@stonemor.com

With a copy to (which shall not constitute notice):

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, TX 77002
Attention: David P. Oelman
Email: doelman@velaw.com

Drinker Biddle & Reath LLP
One Logan Square, Ste. 2000
Philadelphia, PA 19103
Attention: F. Douglas Raymond, III
Email: douglas.raymond@dbr.com

26

US 5676929

--------------------------------------------------------------------------------

 

if to GP, GP Holdings or Merger Sub, at

StoneMor GP LLC
3600 Horizon Boulevard

Trevose, Pennsylvania 19053
Attention: General Counsel, Austin K. So
Email: aso@stonemor.com

With copies to:

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, TX 77002
Attention: David P. Oelman
Email: doelman@velaw.com

Notices will be deemed to have been received (i) on the date of receipt if
delivered by hand or nationally recognized overnight courier service, (ii) in
the case of electronic transmission, on the date receipt of such electronic
transmission is confirmed in writing or by electronic transmission or (iii) on
the date five (5) Business Days after dispatch by certified or registered mail.

Section 8.5Entire Understanding; No Third Party Beneficiaries. This Agreement
and any certificates delivered by any party pursuant to this Agreement
(a) constitute the entire agreement and understanding, and supersede all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this Agreement and thereof and (b) shall
not confer upon any Person other than the parties hereto any rights (including
third-party beneficiary rights or otherwise) or remedies hereunder, except for,
in the case of clause (b), the provisions of Section 5.8 and Section 8.13 and
the right of the Unitholders to receive the applicable Merger Consideration
after the Closing (a claim by the Unitholders with respect to which may not be
made unless and until the Closing shall have occurred).

Section 8.6Severability. Any provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provision of this Agreement invalid,
illegal or unenforceable in any other jurisdiction.

Section 8.7Titles and Headings. The article, section and paragraph headings
contained in this Agreement are solely for convenience of reference and shall
not affect the meaning or interpretation of this Agreement or of any term or
provision hereof.

27

US 5676929

--------------------------------------------------------------------------------

 

Section 8.8Jurisdiction. This Agreement shall be subject to and governed by the
laws of the State of Delaware, without regard to principles of conflicts of
laws. Each party agrees that this Agreement involves at least $100,000 and that
this Agreement has been entered into in express reliance upon 6 Del. C. § 2708.
The parties hereto agree that any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought in any
federal court located in the State of Delaware or the Delaware Court of
Chancery, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 8.4 shall be
deemed effective service of process on such party.

Section 8.9Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 8.10Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and, accordingly, that the parties shall be
entitled to an injunction or injunctions to prevent any breach of this Agreement
or to enforce specifically the performance of the terms and provisions hereof in
any federal court located in the State of Delaware or in the Delaware Court of
Chancery, in addition to any other remedy to which they are entitled at law or
in equity.

Section 8.11Interpretation; Definitions. When a reference is made in this
Agreement to Sections, such reference shall be to a Section of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.” The phrase “beneficial ownership” and words of
similar import when used in this Agreement shall have the meaning (or the
correlative meaning, as applicable) set forth in Rule 13d-3 and Rule 13d-5(b)(1)
under the Exchange Act. Except as otherwise expressly provided herein, all
references in this Agreement to “$” are intended to refer to U.S. dollars. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
statute defined or referred to herein means such statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. Reference to any agreement or instrument means the
agreement or instrument as amended, restated, modified or supplemented from time
to time. References to a Person are also to its permitted successors and
assigns. If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all of the parties hereto,
and no presumption or burden of proof shall arise favoring or disfavoring any
party hereto by virtue of authorship of any of the provisions of this Agreement.

28

US 5676929

--------------------------------------------------------------------------------

 

Section 8.12Survival. All representations, warranties, agreements and covenants
contained in this Agreement shall terminate at the Effective Time or, except as
provided in Section 7.2, at the termination of this Agreement pursuant to
Section 7.1; provided, however, that if the Closing occurs, the agreements of
the parties in Article I, Article II, Article III, Article VIII, Section 5.6,
Section 5.8, Section 7.3 and any other agreement in this Agreement (or any
instrument or other document delivered pursuant to this Agreement) that
contemplates performance after the Effective Time shall survive the Effective
Time.

Section 8.13No-Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any party may be a
partnership or limited liability company, each party hereto, by its acceptance
of the benefits of this Agreement, covenants, agrees and acknowledges that no
Person other than the parties to this Agreement (and their respective successors
and assigns) shall have any obligation hereunder and that it has no rights of
recovery hereunder against, and no recourse hereunder or under any documents,
agreements, or instruments delivered contemporaneously herewith or in respect of
any oral representations made or alleged to be made in connection herewith or
therewith shall be had against, any Affiliate of any party or any of such
party’s or its Affiliates’ respective (i) former, current or future directors,
officers, agents, managers, advisors, subadvisors, assignees, incorporators,
controlling Persons, fiduciaries, representatives or employees (or any of their
successors or permitted assignees), (ii) former, current, or future general or
limited partners, managers, stockholders or members (or any of their successors
or permitted assignees), or (iii) any former, current or future directors,
officers, agents, employees, managers, advisors, subadvisors, assignees,
incorporators, controlling Persons, fiduciaries, representatives, general or
limited partners, stockholders, managers or members of any of the foregoing, or
in each case, any financing sources of any of the foregoing, but in each case
not including the parties to this Agreement (and their respective successors and
assigns), whether by or through attempted piercing of the corporate veil, by or
through a claim (whether in tort, contract or otherwise) by or on behalf of such
party against such persons and entities, by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any applicable Law, or
otherwise; it being expressly agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on, or otherwise be incurred by any such
Persons, as such, for any obligations of the applicable party under this
Agreement or the transactions contemplated hereby, under any documents or
instruments delivered contemporaneously herewith, or in connection or
contemplation hereof, in respect of any oral representations made or alleged to
be made in connection herewith or therewith, or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, such
obligations or their creation; provided, however, that nothing in this
Section 8.13 shall limit any liability of the parties to this Agreement for
breaches of the terms and conditions of this Agreement.

Section 8.14Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties and their respective
permitted successors and assigns. No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement (including any
transfer by way of merger or operation of law) without the consent of each other
party, except that Merger Sub may assign, in its sole discretion, any of or all
its rights, interests and obligations under this Agreement to any Subsidiary of
the Company, but no such assignment shall relieve the Company or Merger Sub of
any of its obligations hereunder, and any such purported assignment in violation
of this Section 8.14 shall be void ab initio.


[Signature Page Follows]

 

29

US 5676929

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in counterparts by their duly authorized officers as of the date first above
written.

 

STONEMOR PARTNERS L.P.

 

 

By:

StoneMor GP LLC, its general partner

 

 

 

 

By:

/s/ Joseph M. Redling

 

Name:

Joseph M. Redling

 

Title:

President and Chief Executive Officer

 

STONEMOR GP LLC

 

 

By:

/s/ Joseph M. Redling

Name:

Joseph M. Redling

Title:

President and Chief Executive Officer

 

 

STONEMOR GP HOLDINGS LLC

 

 

By:

/s/ Robert B. Hellman, Jr.

Name:

Robert B. Hellman, Jr.

Title:

Authorized Person

 

 

HANS MERGER SUB, LLC

 

 

By:

/s/ Joseph M. Redling

Name:

Joseph M. Redling

Title:

President and Chief Executive Officer

 

 

Signature Page to
Merger and Reorganization Agreement

US 5676929

--------------------------------------------------------------------------------

 

Schedule 4.1(g)

Transactions with Unitholders

Voting and Support Agreement dated as of September 27, 2018 by and among Axar
Capital Management, LP, a Delaware limited partnership, Axar GP LLC, a Delaware
limited liability company, Axar Master Fund, Ltd., a Cayman Islands exempted
limited partnership, StoneMor Partners L.P., a Delaware limited partnership,
Robert B. Hellman, Jr., in his capacity as trustee under the Voting and
Investment Trust Agreement for the benefit of American Cemeteries and StoneMor
GP Holdings LLC.

Nomination and Director Voting Agreement dated as of September 27, 2018 by and
among StoneMor GP LLC, a Delaware limited liability company, Axar Capital
Management, LP, a Delaware limited partnership, Axar GP LLC, a Delaware limited
liability company, Axar Master Fund, Ltd., a Cayman Islands exempted limited
partnership, and Robert B. Hellman, Jr., in his capacity as trustee under the
Voting and Investment Trust Agreement for the benefit of American Cemeteries.

Memorandum of Understanding dated July 31, 2018 by and among GP Holdings, Axar
Capital Management, LP, a Delaware limited partnership, and Robert B. Hellman,
Jr., in his capacity as trustee under the Voting and Investment Trust Agreement
for the benefit of American Cemeteries.

 

 

US 5676929

--------------------------------------------------------------------------------

 

Exhibit A
Certificate of Incorporation of the Company

Attached.

 

 

1

US 5676929

--------------------------------------------------------------------------------

 

Exhibit B
Bylaws of the Company

Attached.

 

1

US 5676929

--------------------------------------------------------------------------------

 

Exhibit C
Registration Rights Term Sheet

This term sheet is intended for illustrative and discussion purposes only and
will not give rise to any legally binding obligation on the part of any party or
any of their affiliates until such parties have executed and delivered to each
other the definitive, binding written agreement contemplated by this term sheet.
Capitalized terms used but not defined herein have the meanings ascribed to such
terms in the Merger and Reorganization Agreement (the “Merger Agreement”).

Parties

StoneMor Inc. (“StoneMor Inc.”);

Axar Capital Management, LP, Axar GP, LLC, Axar Master Fund, Ltd. (collectively,
“Axar”);

Robert B. Hellman, Jr. (in his capacity as trustee under the Voting and
Investment Trust Agreement for the benefit of American Cemeteries Infrastructure
Investors LLC) (“AIM”); and

StoneMor GP Holdings LLC (“GP Holdings” and together with AIM and Axar, the
“Holders”).

Registration Statement

As soon as reasonably practicable after it is eligible to use Form S-3, StoneMor
Inc. will file a Form S‑3 shelf registration statement covering the resale of
the StoneMor Inc. Company Shares and use all commercially reasonable efforts to
have the registration statement declared effective within 90 days of filing.

 

If StoneMor Inc. is not Form S-3 eligible on or following the first anniversary
of the effective date of the Reorganization, then each of AIM and Axar shall be
entitled to request that StoneMor Inc. file a S-1 registration statement
.  StoneMor Inc. shall not be required to keep such registration statement in
effect for a period of more than 180 days.

1

US 5676929

--------------------------------------------------------------------------------

 

Right to demand registration

Each of AIM and Axar shall be entitled to request (an “Underwritten Offering
Request”) that StoneMor Inc. file a prospectus supplement to the shelf
registration statement and otherwise facilitate an underwritten offering of a
specified amount of Registrable Securities (an “Underwritten
Offering”);  provided, however, that the aggregate value of Registrable
Securities to be included in each Underwritten Offering Request (based on the
VWAP of the StoneMor Inc. Company Shares for the 30 days prior to the date of
the Underwritten Offering Request) must exceed $10 million.

 

Each of AIM and Axar will be entitled to two (2) Underwritten Offering Requests
(or one Underwritten Offering request in addition to any S-1 registration that
has been effected as provided above); provided, that, Underwritten Offering
Requests may not be exercised more than one time in any 6-month period.  Any
Underwritten Offering will not count against such number of Underwritten
Offering Requests if such offering is closed or withdrawn (other than at the
request of the requesting Holder).  The requesting Holder will have the right to
select the lead underwriters for the Underwritten Offering, to be reasonably
acceptable to StoneMor Inc. AIM and GP Holdings will share in any Underwritten
Offering Requests.

 

For purposes hereof, “Registrable Securities” shall mean all StoneMor Inc.
Company Shares acquired by Axar and AIM pursuant to the Merger and
Reorganization Agreement (including shares received as liquidated damages and
shares received with respect to Registrable Securities pursuant to stock splits,
dividends, combinations,

reorganizations and the like).  Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; or (b) when such Registrable Security has been disposed
of pursuant to any section of Rule 144 (or any similar provision then in effect)
under the Securities Act.

Participation in Underwritten Offerings

Each Holder shall have the right to participate in any Underwritten Offering of
StoneMor Inc., subject to customary notice procedures (which shall include
truncated notice procedures for overnight, bought-deal or similar offerings);
provided, that the value (based on the VWAP of the Company for the 30 business
days prior to the date of the Underwritten Offering Request) of such Holder’s
Registrable Securities must be at least $5 million.

Underwritten Offering cutback

If the managing underwriter advises StoneMor Inc. that a reduction in the size
of any Underwritten Offering is necessary or advisable, each participating
Holder’s allocation shall be proportionately reduced based on the amount of
Registrable Securities each participating Holder proposed to include.

Registration expenses

Underwriting discounts and commissions and fees and expenses of Holders’ counsel
will be borne by Holders. All other expenses relating to registration will be
borne by Stonemor Inc.

Lock-up

Each Holder agrees to enter into customary lock-up agreements not to exceed 90
days for any Underwritten Offering or other registered offering by Stonemor
Inc., if requested by the managing underwriter.

Other provisions

The definitive registration rights agreement will contain such other provisions
as are customary for a transaction of this nature and as may be agreed up on
Stonemor Inc. and Holders.

 

2

US 5676929